In a proceeding under section 330 of the Election Law, to require the Board of Elections of the City of New York to place the name of the petitioner Shepherd on the official primary ballot as a candidate of the Republican party for the office of Member of the Assembly from the Six Assembly District, Kings County, and to place the names of the petitioners Shepherd and Henderson on said ballot as candidates of said party for the positions of male and female leader, respectively, of the said Assembly District, petitioner Shepherd appeals from an order of the Supreme Court, Kings County, entered August 28, 1962, which dismissed the petition. Order affirmed, without costs. No opinion. Motion by appellant Shepherd for leave to appeal to the Court of Appeals denied. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.